                Case 1:19-cv-01348-CL        Document 1       Filed 08/23/19     Page 1 of 9




     James A. Sellers II, #184404
 1   jamess@jlohman.com
     The Law Offices of Jeffrey Lohman
 2
     4740 Green River Rd., Ste. 310
 3   Corona, CA 92880
     (657) 363-4699
 4   Attorney for Plaintiff

 5
                                 UNITED STATES DISTRICT COURT
 6
                                        DISTRICT OF OREGON
 7
                                           EUGENE DIVISION
 8

 9
     CHRISTINA ROGERS and CHRISTOPHER                  Case No.
10   ROGERS,
                  Plaintiffs,
11
                                                       PLAINTIFF’S COMPLAINT FOR
     v.                                                DAMAGES AND DEMAND FOR JURY
12
                                                       TRIAL
                                                       (Unlawful Debt Collection Practices)
13
     USAA SAVINGS BANK.,
14
                       Defendant.
15

16

17                                            COMPLAINT

18           Plaintiffs CHRISTINA ROGERS and CHRISTOPHER ROGERS (“Plaintiffs”), by and

19   through their undersigned counsel, hereby sue Defendant USAA SAVINGS BANK

20   (“Defendant”), alleging as follows:
21
                                            INTRODUCTION
22
          1. Plaintiffs bring this action seeking damages and any other available legal or equitable
23
             remedies resulting from the illegal actions of Defendant, in negligently, knowingly, and/or
24
             willfully contacting Plaintiffs on Plaintiffs’ cellular telephones in violation of the
25
             Telephone Consumer Protection Act (hereinafter “TCPA”), 47 U.S.C. § 227 et seq.


                                                     -1-

                                           PLAINTIFF’S COMPLAINT
           Case 1:19-cv-01348-CL         Document 1       Filed 08/23/19     Page 2 of 9




     2. The TCPA was legislated to prevent companies like USAA SAVINGS BANK from
 1
        invading Americans’ privacy by stopping abusive “robo-calls.” The legislative history
 2

 3      “described these calls as ‘the scourge of modern civilization, they wake us up in the

 4      morning; they interrupt our dinner at night; they force the sick and elderly out of bed; they

 5      hound us until we want to rip the telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991).

 6      Senator Hollings presumably intended to give telephone subscribers another option: telling
 7      the autodialers to simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242,
 8
        1255-56 (11th Cir. 2014).
 9
                                 JURISDICTION AND VENUE
10
     3. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C. §227(b)(3). See,
11
        Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012), holding that federal and
12
        state courts have concurrent jurisdiction over private suits arising under the TCPA.
13
     4. Venue is proper in the United States District Court for the District of Oregon pursuant to
14
        28 U.S.C § 1391(b)(2) because Plaintiff resides within this District and a substantial part
15

16      of the events or omissions giving rise to the herein claims occurred within this District.

17                                          PARTIES

18   5. Plaintiffs Christopher and Christina Rogers are husband and wife, residing in Josephine

19      County, in the city of Grants Pass, Oregon, and are otherwise sui juris.
20   6. Defendant is a Nevada corporation doing business in the State of Oregon, with its principal
21
        place of business located in Las Vegas, Nevada. Defendant is a “person” as defined by 47
22
        U.S.C. § 153 (39).
23
     7. At all times relevant to this Complaint, Defendant has acted through its agents, employees,
24
        officers, members, directors, heir, successors, assigns, principals, trustees, sureties,
25




                                                -2-

                                      PLAINTIFF’S COMPLAINT
           Case 1:19-cv-01348-CL         Document 1       Filed 08/23/19     Page 3 of 9




        subrogees, representatives and insurers.
 1
                                   FACTUAL ALLEGATIONS
 2

 3   8. Defendant placed collection calls to Plaintiffs seeking and attempting to collect on alleged

 4      debts incurred through purchases made on credit issued by Defendant.

 5   9. Plaintiffs are the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F.3d 1265

 6      (11th Cir. 2014).
 7   10. Defendant placed collection calls to Plaintiff Christina Rogers’ cellular telephone at phone
 8
        number (541) XXX-1392.
 9
     11. Defendant placed collection calls to Plaintiff Christina Rogers from various telephone
10
        numbers including, but not limited to, (800) 531-7013, (800) 531-0378, and (800) 531-
11
        7013.
12
     12. Defendant placed collection calls to Plaintiff Christopher Rogers’ cellular telephone at
13
        phone number (541) XXX-6113.
14
     13. Defendant placed collection calls to Plaintiff Christopher Rogers from various telephone
15

16      numbers including, but not limited to, (800) 531-0378.

17   14. Upon information and belief, based on the number, frequency and timing of the calls, and

18      on Defendant’s prior business practices, Defendant’s calls were placed with an automatic

19      telephone dialing system.
20   15. Defendant used an “automatic telephone dialing system”, as defined by 47 U.S.C. §
21
        227(a)(1), to place telephone calls to Plaintiff seeking to collect consumer debts allegedly
22
        owed by Plaintiffs.
23
     16. Defendant’s calls were not for emergency purposes, which would be excepted by 47
24
        U.S.C. §227(b)(1)(A).
25




                                                 -3-

                                      PLAINTIFF’S COMPLAINT
           Case 1:19-cv-01348-CL         Document 1       Filed 08/23/19     Page 4 of 9




     17. Defendant’s calls were placed to telephone numbers assigned to a cellular telephone
 1
        service for which Plaintiffs incur a charge for incoming calls pursuant to 47 U.S.C.
 2

 3      §227(b)(1).

 4   18. Defendant never received either Plaintiff’s “prior express consent” to receive calls using

 5      an automatic telephone dialing system or an artificial or prerecorded voice on their cellular

 6      telephones pursuant to 47 U.S.C. § 227(b)(1)(A).
 7   19. On or about August 3, 2018, Plaintiff Christina Rogers spoke with a representative of
 8
        Defendant’s company at phone number (800) 531-7013 and told Defendant to stop calling
 9
        her cellular telephone.
10
     20. During the August 3, 2018 conversation, Plaintiff Christina Rogers gave Defendant her
11
        name and social security number in order to assist Defendant in identifying and accessing
12
        her accounts before asking Defendant to stop calling her cellular telephone.
13
     21. Plaintiff Christina Rogers revoked any consent, explicit, implied, or otherwise, to call her
14
        cellular telephone and/or to receive Defendant’s calls using an automatic telephone dialing
15

16      system in her conversation with Defendant’s representative on August 3, 2018.

17   22. On or about August 22, 2018, Plaintiff Christopher Rogers spoke with a representative of

18      Defendant’s company at phone number (800) 531-0378.

19   23. During the August 22, 2018 conversation, Plaintiff Christopher Rogers gave Defendant
20      his name and social security number in order to assist Defendant in identifying and
21
        accessing his accounts before asking Defendant to stop calling his cellular telephone.
22
     24. Plaintiff Christopher Rogers revoked any consent, explicit, implied, or otherwise, to call
23
        his cellular telephone and/or to receive Defendant’s calls using an automatic telephone
24
        dialing system in his conversations with Defendant’s representative on August 22, 2018.
25




                                                 -4-

                                      PLAINTIFF’S COMPLAINT
           Case 1:19-cv-01348-CL         Document 1          Filed 08/23/19   Page 5 of 9




     25. Despite Plaintiffs’ requests to cease, Defendant continued to place calls to Plaintiffs’
 1
        cellular telephones after their requests to cease.
 2

 3   26. Despite Plaintiff Christina Rogers’ request that Defendant cease placing automated

 4      collection calls to her via the use of an automatic dialing system, Defendant continued to

 5      place at least two hundred and sixty (260) telephone calls via the use of an automatic

 6      telephone dialing system to her cellular telephone.
 7   27. Despite Plaintiff Christopher Rogers’ request that Defendant cease placing automated
 8
        collection calls to him via the use of an automatic dialing system, Defendant continued to
 9
        place at least one hundred and ninety-six (196) telephone calls via the use of an automatic
10
        telephone dialing system to his cellular telephone.
11
     28. Defendant placed the great number of telephone calls to Plaintiffs with the sole intention
12
        of harassing Plaintiffs in such a manner as to cause Plaintiffs to pay the alleged debt
13
        claimed by Defendant, even when Plaintiffs admittedly had impaired ability to pay. This
14
        telephonic harassment caused both Plaintiffs considerable anxiety and emotional distress.
15

16                        FIRST CAUSE OF ACTION
             NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
17                  PROTECTION ACT - 47 U.S.C. § 227(b)(3)(B)

18
     29. Plaintiff Christina Rogers repeats and incorporates by reference into this cause of action
19
        the allegations set forth above at Paragraphs 1-11, 14-21, 25, 26 and 28.
20
     30. The foregoing acts and omissions of Defendant constitute numerous and multiple
21
        negligent violations of the TCPA, including but not limited to each and every one of the
22
        above cited provisions of 47 U.S.C. § 227 et seq.
23

24

25




                                                 -5-

                                      PLAINTIFF’S COMPLAINT
              Case 1:19-cv-01348-CL          Document 1       Filed 08/23/19      Page 6 of 9




        31. As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq., Plaintiff
 1
           Christina Rogers is entitled to an award of five hundred dollars ($500.00) in statutory
 2

 3         damages, for each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B).

 4      32. Plaintiff Christina Rogers is also entitled to seek injunctive relief prohibiting such conduct

 5         in the future.

 6         WHEREFORE, Plaintiff, CHRISTINA ROGERS, respectfully request judgment be
 7   entered against Defendant, USAA SAVINGS BANK, as follows:
 8
           a. Awarding Plaintiff Christina Rogers statutory damages of five hundred dollars ($500)
 9
               multiplied by the number of negligent violations of the TCPA alleged herein, to wit:
10
               two hundred sixty (260) for a total of one hundred thirty thousand dollars ($130,000);
11
           b. Awarding Plaintiff Christina Rogers actual damages and compensatory damages
12
               according to proof at time of trial; and
13
           c. Granting Plaintiff Christina Rogers such other and further relief as may be just and
14
               proper.
15

16                        SECOND CAUSE OF ACTION
             KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
17                       CONSUMER PROTECTION ACT
                              47 U.S.C. § 227 et. seq.
18

19      33. Plaintiff Christina Rogers repeats and incorporates by reference into this cause of action

20         the allegations set forth above at Paragraphs 1-11, 14-21, 25, 26 and 28.

21      34. The foregoing acts and omissions of Defendant constitute numerous and multiple knowing

22         and/or willful violations of the TCPA, including but not limited to each and every one of
23         the above cited provisions of 47 U.S.C. § 227 et seq.
24
        35. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et seq.,
25
           Plaintiff Christina Rogers is entitled to an award of one thousand five hundred dollars


                                                     -6-

                                          PLAINTIFF’S COMPLAINT
              Case 1:19-cv-01348-CL          Document 1       Filed 08/23/19      Page 7 of 9




           ($1,500.00) in statutory damages for each and every violation, pursuant to 47 U.S.C. §
 1
           227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 2

 3      36. Plaintiff Christina Rogers is also entitled to seek injunctive relief prohibiting such conduct

 4         in the future.

 5         WHEREFORE, Plaintiff, CHRISTINA ROGERS, respectfully requests judgment be

 6   entered against Defendant, USAA SAVINGS BANK, as follows:
 7         a. Awarding Plaintiff Christina Rogers statutory damages of one thousand five hundred
 8
               dollars ($1,500) multiplied by the number of knowing and/or willful violations of the
 9
               TCPA alleged herein, to wit: two hundred sixty (260) for a total of three hundred ninety
10
               thousand dollars ($390,000.00);
11
           b. Awarding Plaintiff Christina Rogers actual damages and compensatory damages
12
               according to proof at time of trial;
13
           c. Granting Plaintiff Christina Rogers such other and further relief as may be just and
14
               proper.
15

16                           THIRD CAUSE OF ACTION
                NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
17                     PROTECTION ACT - 47 U.S.C. § 227(b)(3)(B)

18      37. Plaintiff Christopher Rogers repeats and incorporates by reference into this cause of action

19         the allegations set forth above at Paragraphs 1-9, 12-18, 22-25, 27 and 28.
20      38. The foregoing acts and omissions of Defendant constitute numerous and multiple
21
           negligent violations of the TCPA, including but not limited to each and every one of the
22
           above cited provisions of 47 U.S.C. § 227 et seq.
23

24

25




                                                      -7-

                                          PLAINTIFF’S COMPLAINT
              Case 1:19-cv-01348-CL         Document 1       Filed 08/23/19     Page 8 of 9




        39. As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq., Plaintiff
 1
           Christopher Rogers is entitled to an award of five hundred dollars ($500.00) in statutory
 2

 3         damages, for each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B).

 4      40. Plaintiff Christopher Rogers is also entitled to seek injunctive relief prohibiting such

 5         conduct in the future.

 6         WHEREFORE, Plaintiff, CHRISTOPHER ROGERS, respectfully request judgment be
 7   entered against Defendant, USAA SAVINGS BANK, as follows:
 8
           d. Awarding Plaintiff Christopher Rogers statutory damages of five hundred dollars
 9
               ($500) multiplied by the number of negligent violations of the TCPA alleged herein,
10
               to wit: one hundred ninety-six (196) for a total of ninety-eight thousand dollars
11
               ($98,000);
12
           e. Awarding Plaintiff Christopher Rogers actual damages and compensatory damages
13
               according to proof at time of trial; and
14
           f. Granting Plaintiff Christopher Rogers such other and further relief as may be just and
15

16             proper.

17                        FOURTH CAUSE OF ACTION
             KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
18                       CONSUMER PROTECTION ACT
                              47 U.S.C. § 227 et. seq.
19

20      41. Plaintiff Christopher Rogers repeats and incorporates by reference into this cause of action

21         the allegations set forth above at Paragraphs 1-9, 12-18, 22-25, 27 and 28.

22      42. The foregoing acts and omissions of Defendant constitute numerous and multiple knowing
23         and/or willful violations of the TCPA, including but not limited to each and every one of
24
           the above cited provisions of 47 U.S.C. § 227 et seq.
25




                                                    -8-

                                         PLAINTIFF’S COMPLAINT
               Case 1:19-cv-01348-CL          Document 1        Filed 08/23/19     Page 9 of 9




        43. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et seq.,
 1
            Plaintiff Christopher Rogers is entitled to an award of one thousand five hundred dollars
 2

 3          ($1,500.00) in statutory damages for each and every violation, pursuant to 47 U.S.C. §

 4          227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

 5      44. Plaintiff Christopher Rogers is also entitled to seek injunctive relief prohibiting such

 6          conduct in the future.
 7          WHEREFORE, Plaintiff, CHRISTOPHER ROGERS, respectfully requests judgment be
 8
     entered against Defendant, USAA SAVINGS BANK, as follows:
 9
            d. Awarding Plaintiff Christopher Rogers statutory damages of one thousand five
10
                hundred dollars ($1,500) multiplied by the number of knowing and/or willful
11
                violations of the TCPA alleged herein, to wit: one hundred ninety-six (196) for a total
12
                of two hundred ninety-four thousand dollars ($294,000.00);
13
            e. Awarding Plaintiff Christopher Rogers actual damages and compensatory damages
14
                according to proof at time of trial;
15

16          f. Granting Plaintiff Christopher Rogers such other and further relief as may be just and

17              proper.

18                                       JURY TRIAL DEMAND

19      45. Plaintiffs demand a jury trial on all issues so triable.
20
            Dated: August 23, 2019
21
                                                    RESPECTFULLY SUBMITTED,
22

23                                                  /s/ James A. Sellers II
                                                    James A. Sellers II, #184404
24

25




                                                       -9-

                                           PLAINTIFF’S COMPLAINT
